Citation Nr: 0211261	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel



INTRODUCTION

The veteran had active service from October 1963 to March 
1967.

This appeal arises from a rating decision from the Department 
of Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO) that denied the veteran's claim for entitlement 
to specially adapted housing or special home adaptation 
grant.  

It is noted that a hearing at the RO before a local hearing 
officer was scheduled in December 2000; however, in writing 
in December 2000, the veteran canceled his request for a 
hearing.  The matter is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected disabilities, as listed 
by the RO are, shell fragment wound of the left leg, with 
nerve and muscle damage and partial ankylosis of the ankle, 
rated at 40 percent; post traumatic stress disorder, rated at 
30 percent; shell fragment wound residuals of the right leg, 
rated at 10 percent; donor site scar, right thigh, rated at 
10 percent; donor site scar, left thigh, rated at 10 percent; 
and stasis dermatitis, left below knee, rated at 0 percent.  

3.  The veteran's combined evaluation is 60 percent, to 
include a bilateral factor.  He has been found to be entitled 
to special monthly compensation on account of the loss of use 
of one foot and found entitled to special automobile adaptive 
equipment.  Additionally, entitlement to individual 
unemployability has been granted.  Finally, he has been 
awarded additional compensation based on his spouse's need 
for regular aid and attendance.

4.  The veteran's service connected disabilities have 
resulted in the loss of use of the left foot.  He does not 
have additional service connected disabilities, including the 
loss of use of any other extremity, blindness in both eyes, 
having only light perception, or residuals of organic disease 
or injury, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

5.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or that involves the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to financial assistance in 
acquiring specially adapted housing have not been met.  38 
U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. §§ 3.809, 4.63 
(2001).

2.  The criteria for entitlement to financial assistance in 
acquiring a special home adaptation grant have not been met.  
38 U.S.C.A. §§ 2101(b) (West 1991); 38 C.F.R. §§ 3.809a, 4.63 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the veteran's appeal.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  A letter 
addressing the new law was sent to the veteran in June 2001.  
The veteran and his representative through the June 2001 
letter, other letters, and statements of the case with 
supplements thereto have complied with the VA's notification 
requirements.  All pertinent notice has been provided in the 
documents sent to the veteran.  There is no evidence that 
there are additional records that should or could be 
obtained, nor is there evidence that other development is 
necessary.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  The law is cited only to the extent that it may 
apply to the issue under consideration.  The essential point 
is that all pertinent evidence has been obtained for 
consideration.  38 U.S.C.A. § 5103A.  In this regard, it 
appears that the veteran may have had private treatment and 
that he may be in receipt of Social Security Administration 
benefits; however, due to the nature of this case, there is 
no basis to obtain any additional records.  Those records 
would not show any additional service connected disorders, 
and thus need not be obtained.  Accordingly, to the extent 
the VCAA applies to this case, it has been satisfied.

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
for permanent and total disability due to 1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or 2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or 3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremities of 3 1/2 
inches or more, will be taken as loss of use of the hand or 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent, foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. § 4.63.

Financial assistance in acquiring special home adaptations is 
available to a veteran who does not qualify for specially 
adapted housing under the criteria cited above, but is 
entitled to compensation for permanent and total disability 
which 1) is due to blindness in both eyes with 5/200 or less 
visual acuity or 2) includes the anatomical loss or loss of 
use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 
3.809a.

Service connection is currently in effect for the following 
as listed by the RO:  shell fragment wound of the left leg, 
with nerve and muscle damage and partial ankylosis of the 
ankle, rated at 40 percent; post traumatic stress disorder, 
rated at 30 percent; shell fragment wound residuals of the 
right leg, rated at 10 percent; donor site scar, right thigh, 
rated at 10 percent; donor site scar, left thigh, rated at 10 
percent; and stasis dermatitis, left below knee, rated at 0 
percent.  The veteran's combined evaluation is 60 percent, to 
include a bilateral factor.  He has been found to be entitled 
to special monthly compensation on account of the loss of use 
of one foot and found entitled to special automobile adaptive 
equipment.  Additionally, entitlement to individual 
unemployability has been granted.  Finally he is also getting 
additional compensation based on his spouse's need for 
regular aid and attendance.

VA and private treatment records show the veteran has gunshot 
wounds of both legs and has low back pain and bilateral hip 
pain affecting ambulation.  He has bilateral leg pain with 
progressive weakness and muscle atrophy that prevents him 
walking 50 feet without having to rest.  His supports his 
gait with a cane and has a limp when walking.  He wears a 
brace for his left foot and special shoes.  Much of this 
ambulatory difficulty seems due to peripheral neuropathy for 
which service connection has not been established.  He worked 
for many years with the shell fragment wound residuals, and 
had satisfactory ambulation.  In addition, he has a cardiac 
disability with reported three heart attacks and reports 
difficulty in ambulating due to this.  A social work record 
shows the veteran's spouse requested assistance with home 
modification as the veteran reported becoming short of breath 
with ambulation and has difficulty navigating the present 
house design.  It is noted that cardiac disability, 
peripheral neuropathy, back, or hip disability has not been 
service connected.  The shell fragment wound of the left leg 
is much more severe than the one on the right.  The right leg 
pathology is rated on residual scarring.

Therefore, while the veteran meets some of the criteria for 
special housing assistance in that he has lost his left foot 
(lower extremity), he does not otherwise meet the regulatory 
criteria.  After consideration of the loss of the left foot, 
the remaining service connected conditions are not of 
sufficient nature or severity to warrant entitlement to this 
claimed benefit.  He does have some disability of his right 
lower extremity, but he has not demonstrated additional 
service connected organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  The veteran has not lost or lost the use of his 
right lower extremity or either upper extremity.  There is no 
showing of a service connected disability of the eyes. 

Finally, the evidence of record does not support a finding, 
and indeed, the veteran does not assert that he gets 
compensation from permanent and total disability which 1) is 
due to blindness in both eyes with 5/200 or less visual 
acuity or 2) includes the anatomical loss or loss of use of 
both hands.  In the absence of these specified disabilities, 
financial assistance in acquiring special home adaptations is 
not available to the veteran.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.

In the absence of the specified service connected 
disabilities as required above, Congress has not authorized 
the VA to provide financial assistance in acquiring specially 
adapted housing to any veteran, no matter how deserving or 
needy he may otherwise be.  While the veteran may have non 
service connected disabilities that cause the need for 
housing adaptation, again it is noted that VA may only 
provide assistance if the disabilities are service connected.

Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim.


ORDER

Financial assistance in acquiring specially adapted housing 
and special home adaptations is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

